Citation Nr: 1740959	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  12-18 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the left upper extremity.

2. Entitlement to service connection for peripheral neuropathy of the right upper extremity.

3. Entitlement to an initial separate compensable rating for bilateral cataracts and diabetic retinopathy of the right eye.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for status post cerebrovascular accident (CVA) with left sided weakness and numbness and peripheral neuropathy of the upper extremities.  The RO, however, granted service connection for bilateral cataracts and diabetic retinopathy of the right eye effective April 28, 2006, but determined that it did not warrant a separate compensable evaluation and included it as part of the 20 percent disability rating in effect for diabetes mellitus, type II.  The Veteran disagreed and timely filed an appeal on these matters.

The Veteran testified at a hearing before the undersigned in February 2016.  A transcript is of record.  Thereafter, in May 2016, the Board remanded this appeal for additional development.  Subsequently, in October 2016, the RO granted service connection for status post CVA with left-sided weakness and numbness and assigned an initial evaluation of 20 percent effective February 20, 2009.  That action constituted a full grant of the benefits sought, and the claim for service connection for status post CVA with left-sided weakness and numbness is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to a separate initial compensable rating for bilateral cataracts and diabetic retinopathy of the right eye is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran does not have peripheral neuropathy of the left upper extremity.

2. The Veteran does not have peripheral neuropathy of the right upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

2.  The criteria for service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran believes that he has peripheral neuropathy of his bilateral upper extremities as complications associated with his service-connected diabetes mellitus, type II.

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. 38 C.F.R. § 3.30(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2016).  In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus or correlation between the service-connected disability and the claimed disability.  38 C.F.R. § 3.310.

Unfortunately, in this case, the probative evidence of record precludes the Board from granting service connection for these claimed disabilities.

A review of the Veteran's STRs is unremarkable for any complaints, treatment, symptoms or diagnosis of peripheral neuropathy of the upper extremities.  Post-service medical treatment records are silent for any diagnosis of peripheral neuropathy of the upper extremities, but do reflect the Veteran's complaints of numbness, weakness and tingling in his left arm status post CVA.  See Morton Plant Mease Health Care treatment record dated January 2002.  Specifically, the January 2002 private treatment record shows that the Veteran was admitted for an ischemic CVA and on physical examination, he was found to have left-sided hemianopsia. 

The evidence also includes several VA examinations pertinent to these claimed disabilities.  An October 2006 VA examination regarding the Veteran's diabetes was negative for any discussion of peripheral neuropathy of the upper extremities.  At a September 2009 VA examination, the Veteran reported he had numbness of the left elbow distally, but denied any right-sided symptoms.  After physical examination of the Veteran, including conducting the necessary testing, the examiner stated that there was no evidence of peripheral neuropathy of the upper extremities or any records showing that the Veteran had been diagnosed with peripheral neuropathy of the upper extremities.  Instead, he indicated that the left upper extremity numbness and weakness was due to the right CVA the Veteran had previously sustained.  Similarly, at a more recent VA examination in June 2016, the examiner also concluded that there was no evidence of diabetic peripheral neuropathy in the upper extremities and the Veteran denied any symptoms, including numbness and weakness, in the right upper extremity.  The examiner opined that the weakness and numbness in the left upper extremity was likely to be secondary to his stroke or CVA and not secondary to diabetes mellitus based on the available information.  

While the Veteran is competent to describe his symptoms, without medical training, he has not demonstrated the competency to opine on matters requiring medical expertise, such as the diagnosis or etiology of peripheral neuropathy.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007).  As such, the Board assigns little probative weight to the Veteran's assertions that he has diabetic neuropathy of his upper extremities.  

In sum, the probative medical evidence of record does not show that the Veteran has a diagnosis of diabetic neuropathy of the upper extremities.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Chelte v. Brown, 10 Vet. App. 268 (1997) (A "current disability" means a disability shown by competent medical evidence to exist.).  In the absence of proof of a present disability, there can be no valid claim.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Moreover, the October 2016 rating decision, which granted service connection for CVA, included as part and parcel of that disability rating the Veteran's left-sided weakness and numbness.  Accordingly, he is already in receipt of compensation for his left upper extremity symptoms.  

The Board is grateful to the Veteran for his honorable service, and regrets that it cannot render a favorable decision in these matters.  The preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for peripheral neuropathy of the upper extremities is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy of the left upper extremity is denied.

Entitlement to service connection for peripheral neuropathy of the right upper extremity is denied.


REMAND

Unfortunately, the remaining claim for a separate initial compensable rating for bilateral cataracts and diabetic retinopathy in the right eye must once again be remanded for another VA examination.

Under 38 C.F.R. § 4.79  Diagnostic Code 6006 retinopathy or maculopathy is rated under the General Rating Formula for Diagnostic Codes 6000 through 6009, which in turn designates the appropriate disability rating based on incapacitating episodes.  A note to the General Rating Formula provides that for VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  On the other hand, under 38 C.F.R. § 4.79, Diagnostic Code 6027, cataracts are evaluated based on visual impairment.  Accordingly, the Veteran's eye disabilities may be rated under the rating formula that provides the maximum disability rating based on his symptoms.

The relevant evidence of record includes an August 2009 VA examination.  The Veteran reported that he had intermittent sharp pain more in the right eye than the left, and fatigue occurring two times a week.  On examination, best corrected distance and near vision were 20/30 in both the right and left eyes.  Fields revealed a left homonymous hemianopia in both eyes.  The examiner diagnosed the Veteran with mild diabetic retinopathy in the right eye, most likely caused by diabetes mellitus, but opined that there was no evidence of diabetic retinopathy on the left eye.  In addition, she diagnosed the Veteran with cataracts in both eyes, stating that decreased vision in both eyes was most likely caused by the cataracts.  The examiner further commented that peripheral field loss in both eyes was most likely caused by the stroke the Veteran reported having in 2002-2003.  In an October 2009 addendum opinion, the examiner opined that the cataracts found on examination in both eyes were at least as likely as not caused by the Veteran's service-connected diabetes mellitus.  She explained that patients with diabetes tend to develop cataracts quicker than healthy patients.  The examiner reiterated that the Veteran had a loss of left visual field of both eyes, which was most likely a result from the stroke (a now service-connected disability).  She, however, made no indication whether the Veteran had any incapacitating episodes within the previous 12 months based on his symptoms.

As directed by the May 2016 Board remand, the Veteran had an additional VA examination, also conducted in May 2016.  The examiner noted diagnoses of mild nonproliferative diabetic retinopathy in the right eye, age-related bilateral cataracts and left hemianopsia.  Physical examination revealed corrected distance and corrected near visual acuity were 20/40 or better in both eyes.  The examiner, however, indicated that the Veteran did not have a visual field defect contrary to the findings of the August 2009 VA examiner.  In addition, at the February 2016 Board hearing, the Veteran stated that he had no vision to the left at all, which is consistent with the findings of the August 2009 VA examiner.  See page 5 of transcript.  There is no discussion of this in the May 2016 VA examination report.  Accordingly, the Board finds that the May 2016 VA examination was inadequate and the Veteran should be afforded a new VA examination reassessing all the complications associated with his bilateral cataracts and diabetic retinopathy in the right eye.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated since July 2016.

2. After receipt of all additional treatment records, arrange for a VA eye examination to assess the current severity of the Veteran's bilateral cataracts and diabetic retinopathy.  The entire claims file must be made available to the examiner for review.  

The examiner must identify all visual disorders associated with the Veteran's diabetes mellitus and his cerebrovascular accident.

The examiner must record all pertinent clinical findings, including if there is any visual field defect.  If possible, the appropriate DBQ should be completed.

Further, the examiner must review the August 2009 and May 2016 VA examination reports and reconcile any discrepancies.

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

3. Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


